DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claim 1 Line 5 states: “the accommodating groove” should be changed to state:  --the recessed accommodating groove--.  
Claim 4 Line 1 states: “the accommodating groove” should be changed to state:  --the recessed accommodating groove--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao US 2010/0226784 in view of Liu US 2004/0191087.

    PNG
    media_image1.png
    622
    1074
    media_image1.png
    Greyscale
 Annotated Figure 2 of Yao US 2010/0226784 (Attached Figure 1)
Regarding Claim 1: Yao US 2010/0226784 discloses the limitations: a mounting bracket (1,11,12) fixed to a ceiling (¶0020); a hanging plate 31, having a top (i.e. top surface generally indicated by element 311 in Figure 1) fixed to the mounting bracket (¶0027), the top being formed with a recessed accommodating groove (see Annotated Figure 2 of Yao US 2010/0226784 (Attached Figure 1) above; when the claim is read in light of the specification (e.g. ¶0017, Page 2 filed 11/06/2020), the structure indicated in Attached Figure 1 of Yao US 2010/0226784 corresponds to the claimed recessed accommodating groove, as it defines an accommodating space) for accommodating a first electronic component (the accommodating groove would be capable of accommodating a first electronic component as claimed); a coupling (Attached Figure 1), connected to a bottom of the recessed accommodating groove (as seen in Attached Figure 1, the coupling is attached to a bottom of the recessed accommodating groove) and extending downward (Attached Figure 1), the coupling being connected with a support plate extending horizontally (Attached Figure 1), the support plate being configured to support a second electronic component (the support plate would be capable of supporting a second electronic component as claimed); a motor 3, connected to the coupling (Attached Figure 1); a housing 4, connected to the mounting bracket (housing 4 is connected to the mounting bracket (1,11,12) via elements 43 and 122 ¶0028, also see Figure 1 and Figure 2) and configured to cover the hanging plate 31, the coupling (Attached Figure 1) and the motor (as seen in Attached Figure 1, and Figure 1 element 4 covers the hanging plate, the coupling and the motor as claimed). 
Furthermore, regarding claim 1 if all that is required by the language of claim 1, is the ability to accommodate a “first electronic component” if it were present, and the ability to support a “second electronic component” if it were present; then the prior art of Yao US 2010/0226784 is able to anticipate the claim, as the indicated structure in the prior art of Yao is capable of performing the claimed functions of “accommodating a first electronic component” and “supporting a second electronic component” as claimed. Therefore, regarding the functional recitations “(a recessed accommodating groove) for accommodating a first electronic component” and "(the support plate) being configured to support a second electronic component", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 II. 
In the alternate, Yao US 2010/0226784 is silent regarding the limitations: a first electronic component and a second electronic component.

    PNG
    media_image2.png
    890
    930
    media_image2.png
    Greyscale
 Annotated Figure 1 of Liu US 2004/0191087 (Attached Figure 2)
However, Liu US 2004/0191087 does disclose the limitations: a hanging plate (13, ¶0004), having a top (see Annotated Figure 1 of Liu US 2004/0191087 (Attached Figure 2) above), the top being formed with a recessed accommodating groove (Attached Figure 2; when the claim is read in light of the specification (e.g. ¶0017, Page 2 filed 11/06/2020), the structure indicated in Attached Figure 2 of Liu US 2004/0191087 corresponds to the claimed recessed accommodating groove, as it defines an accommodating space) for accommodating a first electronic component (first electronic component 14, ¶0004-¶0005, Attached Figure 2); a support plate (16, Attached Figure 2), the support plate being configured to support a second electronic component (second electronic component = 17,18; ¶0004, Attached Figure 2, as seen in Figure 1 element 18 rests (i.e. is supported) on a bottom surface of element 16, additionally ¶0004 states that both elements 17 and 18 are arranged inside element 16); a motor 11, the motor 11 being located between the hanging plate 13 and the support plate (as seen in Figure 1 motor 11 is located between hanging plate 13 and support plate 16); the first electronic component 14 and the second electronic component (17,18) being able to control actuation of the motor (element 14 is used in combination with remote 10 to control the motor via element 17 ¶0004, element 17 and 18 are both able to control operation of the motor ¶0004-¶0005). 
Hence it would have been obvious, to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recessed accommodating groove, the support plate, and the unknown wiring of motor 3 of Yao US 2010/0226784 with the first electronic component 14 accommodated in the recessed accommodating groove, the second electronic component (17,18) supported by the support plate 16, and the connection (via 170,171,178,179) of the first electronic component 14 and the second electronic component (17,18) with coils 111,112 of the motor 11 as taught by Liu US 2004/0191087 in order to be able to control actuation of the motor with either a remote 10 or manually (¶0005).
Regarding Claim 2: Liu US 2004/0191087 does disclose the limitations: wherein the first electronic component 14 is a receiver (¶0004), and the second electronic component (17,18) is a motor forward/reverse rotation module (element 17 of the second electronic component is able to control the rotation direction of the motor, ¶0004).
Regarding Claim 3: Liu US 2004/0191087 does disclose the limitations: wherein the motor forward/reverse rotation module is provided with an integrated output flat cable connector (Attached Figure 2).

    PNG
    media_image3.png
    975
    689
    media_image3.png
    Greyscale
 Annotated Figure 1 of Yao US 2010/0226784 (Attached Figure 3)
Regarding Claim 4: Yao US 2010/0226784 as modified by Liu US 2004/0191087 does disclose the limitations: wherein the recessed accommodating groove (Yao - Attached Figure 1) is surrounded by four connected side walls (Yao - see Annotated Figure 1 of Yao US 2010/0226784 (Attached Figure 3) above, the four connected side walls circumferentially surround the recessed accommodating groove) connected to the top (Yao - elements 42 are connected to the top generally indicated by element 311 via element 43, element 124, element 12, element 123, and the screws connecting 31 to 123, Figure 1, ¶0022-¶0026) and a bottom wall (Yao - Attached Figure 1) connected to the four side walls (Yao - the bottom wall is connected via the top generally indicated by element 311, element 123, the screws connecting 31 to 123, element 12, element 124 and element 43 to elements 42), and the first electronic component is a receiver (Liu - element 14 is a remote receiver ¶0004).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao US 2010/0226784 in view of Liu US 2004/0191087 as applied to claim 4 above, and further in view of Hsieh USPN 5536142.
Regarding Claim 5: Yao US 2010/0226784 in view of Liu US 2004/0191087 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 4. Yao US 2010/0226784 does not disclose the limitations: wherein one of the side walls is formed with a wire hole through which a wire passes.

    PNG
    media_image4.png
    790
    989
    media_image4.png
    Greyscale
 Annotated Figure 3 of Hsieh USPN 5536142 (Attached Figure 4)
However Hsieh USPN 5536142 does disclose the limitations: a housing 2 having a sidewall (i.e. sidewall of element 2 where round hole 21 and elongate hole 22 are located, see Figure 1 and Figure 3); and a line pulling switch (1,11) jumper connected to an LED (132, Column 2 Line 1 17) the sidewall having a wire through hole (wire through hole = 21,22) through which a wire passes (see Annotated Figure 3 of Hsieh USPN 5536142 (Attached Figure 4) above, since the claim does not specify any particular details about the wire the indicated element in Attached Figure 4 is understood to address the broadly claimed wire limitation). 
Hence it would have been obvious to one of ordinary skill in the art to modify a connected side wall of Yao US 2010/0226784 with the wire through hole (21,22) and the off state demonstrating device (132,12) on a line-pulling switch (1,11) for a ceiling fan jumper connected at the off position (via 131) of Hsieh USPN 5536142 in order to advise a user when the fan is in an off state with the demonstrating device (Abstract).

Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burns USPN 9453517 - discloses a remote retainer bracket for hugger fan.
Funston USPN 5421701 - discloses a fan connecting to a light bulb fixture.
Mehlos USPN 5586867 - discloses a direct mounted fan apparatus.
Lowe USPN 8418981 - discloses a twist lock mechanism for hugger fan.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746